Defaulted Securities Fund Cusip Security Description nature of default date of default amount of default per $1,000 face amount total amount of default Integrity High Income Fund 413627BL3 Caesars Entertainment Bankruptcy 1/16/2015 $14.06 $2,213.85 Integrity High Income Fund 12768RAD9 Caesars Entertainment Bankruptcy 1/16/2015 $35.65 $5,435.48 Integrity High Income Fund 127693AE9 Caesars Entertainment Bankruptcy 1/16/2015 $37.75 $10,024.89 Integrity High Income Fund 127693AH2 Caesars Entertainment Bankruptcy 1/16/2015 $37.75 $1,299.54 Integrity High Income Fund 65543AAD6 Noranda Aluminium Acquistion Bankruptcy 2/9/2016 $20.78 $831.11 Integrity High Income Fund 90131JAA9 21st Century Oncology Bankruptcy 11/1/2016 $55.00 $3,656.07
